Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/065953. Applicant's claim for the benefit of a prior-filed application PCT/EP2018/065953 filed 15 DEC 2018 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application GB 1709551.4, filed 15 JUN 2017, has been filed. 
Claim Status
Claims 5,16, 19-21, 23, 27, 29, 32, and 34-36 are cancelled. Claims 1-4, 6-15, 17-18, 22, 24-26, 28, 30-31, and 37 are pending. Claims 3-4, 6-7, 9, 12, 14-15, 17-18, 22, 24-26, 28, 30-31, and 37 are amended.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-4, 6-11, 17, 18, 33, and 37, drawn to a nucleic acid comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel protein comprising a valine at position 400 in the polypeptide’s amino acid sequence and to expression vectors, viral particles, and cells comprising the same.
Group 2, claim(s) 12-15, drawn to an in vitro method of making viral particles comprising a nucleic acid comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel protein comprising a valine at position 400 in the polypeptide’s amino acid sequence.
Group 3, claim(s) 17, 22, 24-26, and 28, drawn to a method of treatment of a neurological disorder comprising administering to an individual with the neurological disorder a viral particle comprising a nucleic acid comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel protein comprising a valine at position 400 in the polypeptide’s amino acid sequence.
Group 4, claim(s) 30 and 31, drawn to methods of confirming in a cell the presence of engineered KCNA1 nucleic acid encoding an edited Kv1.1 potassium channel protein comprising a valine at position 400 in the polypeptide’s amino acid sequence.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Alternate neurological disorders, recited in claims 22, 24-26, and 28, comprising:
a neurological disorder associated with neuronal hyperexcitability recited in claim 24;
a neurological disorder which is a seizure disorder recited in claim 25;
a neurological disorder which is epilepsy recited in claim 26;
a neurological disorder which is neocortical epilepsy recited in claim 26; 
a neurological disorder which is Parkinson’s disease recited in claim 28; and
a neurological disorder which is associated with chronic pain, recited in claim 28.
Alternate promoters, recited in claims 4, 6, , comprising:
a tissue or cell type specific promoter (genus), recited in claim 4;
a neuron specific promoter, recited in claim 4;
pyramidal neuron specific promoter, recited in claim 6;
a CAMK2A promoter, recited in claims 7 and 8.
Alternate lentiviral expression vectors, recited in claims 10 and 18, comprising:
an integration competent lentiviral vector; and 
an non-integrating or integrase-deficient lentiviral vector.
Alternate methods of confirming the presence of engineered KCNA1 nucleic acid (mRNA) in a cell, recited in claims 30 and 31, comprising:
transducing a cell with an expression vector and detecting the mRNA in the cell using a hybridization assay, recited in claim 30;
administering a viral particle to a cell and detecting the mRNA in the cell using a hybridization assay, recited in claim 30;
detecting the mRNA in the cell using a hybridization assay, wherein the method is an in vitro method, recited in claim 31; and 
detecting the mRNA in the cell using a hybridization assay, wherein the method is an ex vivo method, recited in claim 31.
Applicant is required, in reply to this action, to elect a single species from A), a single species from B), a single species from C), and a single species from D), above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 12, 17, 22, 30, 31, and 37.
Lack of Unity – No Special Technical Feature
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel protein comprising a valine (V) at position 400 in the polypeptide’s amino acid sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Streit AK, et al. (Journal of Biological Chemistry. 2014 Sep 1;289(39):26762-71) and as evidenced by GenBank accession number: AAA36139.1 (27 APR 1993).  
The Homo sapiens potassium channel Kv1.1 (GenBank AAA36139.1; 27 APR 1993) shares 99.7% amino acid sequence identity with SEQ ID NO: 2 (the amino acid translation of SEQ ID NO: 1) but comprises an isoleucine (I) at position 400 (see NPL alignment mailed with this action). Streit, et al. teaches vectors and RNAs (nucleic acids) encoding polypeptides comprising a human Kv1.1 protein comprising at residue 400 an isoleucine to valine (I400V) substitution (Kv1.1I400V; whole document, for example, p. 26724, “Results” ¶1; p. 26765¶2; and Figure 1, p. 26764; and also an HA tagged variant Kv1.1I400V-HA p. 26767¶2). The cloning and expression of these nucleic acids by Streit, et al., as evidenced by GenBank #AAA36139.1, thus, clearly anticipates the invention of claim 37: a nucleic acid comprising an engineered KCNA1 gene encoding an edited Kv1.1 potassium channel, wherein the engineered KCNA1 gene has a nucleotide sequence having at least 90% sequence identity to the nucleotide sequence shown in SEQ ID NO: 1 and wherein the edited K v 1.1 potassium channel has an amino acid sequence having at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO:2, and wherein the engineered Kv1.1 comprises a valine amino acid residue at a position corresponding to amino acid residue 400 shown in SEQ ID NO: 2. Thus, the shared technical feature of Groups 1-4 is not a special technical feature over the prior art. 
Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633